DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 4, 6 –17 and 19 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Butscher et al. WO 2016/016072 in view of De Graaff et al. US 2009/0235825 as further evidenced by McFadyen.
Regarding claim 1, Butscher discloses a pack (1) capable of preparing a food or beverage product from one or more food or beverage ingredients which pack comprises an insert (5) and a container (inner volume 2) where the food or beverage ingredient or ingredients (beverage ingredient 7) are stored.  The insert (5) has a fluid inlet (3) capable of introducing an aqueous fluid.  Since the fluid inlet communicates with a nozzle (injection hole 31) which has a diameter reduced from a diameter of the fluid inlet it is obvious that a jet would be created in the inner volume of the pack (under the form of jet) (page 15, ln 10 – page 16, ln 4).
Claim 1 differs from Butscher in the insert further comprising an air inlet communicating with the exterior of the pack and configured to introduce air in the inner volume of the pack, the air inlet is connected to an aspiration inlet within the insert through which the jet enters the inner volume of the pack, the aspiration inlet configured to aspirate air through the air inlet when the jet is introduced inside the pack.  
De Graaff discloses a storage space (8), holder (2), and mixing chamber (10) all of which are seen to comprise a pack capable of preparing a food or beverage product from one or more food or beverage ingredients which pack comprises a container (storage space 8) where the food or beverage ingredients are stored.  There is a fluid inlet (opening 16) capable of introducing an aqueous fluid under the form of a jet in the inner volume of the pack and De Graaff discloses the fluid inlet would further comprise an air inlet (air inlet opening 42) communicating with the exterior of the pack to introduce air in the inner volume of the pack.  The air inlet (42) is connected to an aspiration inlet (supply channel 19) within the insert through which the jet enters the inner volume of the pack and the aspiration inlet is capable of aspirating air through the air inlet when the jet is introduced inside the pack (paragraph [0028] – [0030], [0038], and fig. 1a – 1b). 
De Graaff is providing an air inlet communicating with the exterior of a pack to introduce air in the inner volume of the pack in order to ensure that air is supplied to the pack so that air is whipped into the beverage for obtaining a beverage with a fine-bubble froth which is applicant’s reason for doing so as well.  To therefore modify Butscher and include an air inlet connected to an aspiration inlet, the air inlet communicating with the exterior of the pack to introduce air in the inner volume of the pack as taught by De Graaff would have been an obvious matter of choice and/or design to the ordinarily skilled artisan as well as for whipping air into the beverage for obtaining a beverage with a fine-bubble froth.
Further regarding claim 1, Butscher in view of De Graaff discloses the fluid inlet (3) comprises a substantially horizontal tube, the nozzle (31) extends from the fluid inlet in a substantially perpendicular direction relative to the fluid inlet (‘072, fig. 1 and 2).  Further, the aspiration inlet (supply channel 19) extends from the air inlet (42) in a substantially perpendicular direction relative to the air inlet and circumscribes, that is to say, touches the nozzle (‘825, fig. 1b).  Since it is Butscher that is being modified to include the air inlet taught by De Graaff and the pack of Butscher is in a vertical orientation with the fluid inlet oriented in a substantially horizontal orientation it is obvious that the air inlet would necessarily have to be in a substantially horizontal orientation.  Butscher in view of De Graaff discloses the air inlet would have a diameter of about 0.5 mm to about 1.0 mm (0.5 mm2) (‘825, paragraph [0105]).  McFadyen provides further evidence that Butscher in view of De Graaff discloses the air inlet would have a diameter of about 0.5 mm to about 1.0 mm (0.5 mm2 = 0.81 mm) (page 1, Metric AWG Conversion).
Claim 1 now recites the aspiration inlet is positioned between (i) the nozzle in the insert and (ii) the container, such that the jet of aqueous fluid from the nozzle enters the inner volume of the pack through the aspiration inlet.  As set forth above it is Butscher that is being modified to include the air inlet taught by De Graaff and the pack of Butscher is in a vertical orientation with the fluid inlet oriented in a substantially horizontal orientation, therefore the aspiration inlet, that is reference sign 5b (‘072, fig. 2) of Butscher in view of De Graaff is clearly seen to be positioned between (i) the nozzle in the insert and (ii) the container, such that the jet of aqueous fluid from the nozzle enters the inner volume of the pack through the aspiration inlet.
Regarding claim 3, Butscher in view of De Graaff as further evidenced by McFadyen discloses the air inlet would be capable of being connected to an external means (air supply 142) to actively inject air in the inner volume of the pack (‘825, paragraph [0053]).
Regarding claim 4, Butscher in view of De Graaff as further evidenced by McFadyen disclose the fluid inlet would be capable of transforming the aqueous fluid introduced by a beverage machine into a jet in the inner volume of the pack (a jet of hot water is generated by means of the restriction 20) (‘825, paragraph [0035]) (‘072, page 8, ln 25 – page 9, ln 1). 
Regarding claim 6, Butscher discloses the pack would comprise two flexible water impermeable sheets joined to one another to define the inner volume of the pack (‘072, page 3, ln 21 – 26).
Regarding claims 7 and 8, Butscher discloses the food or beverage is delivered as a free flow through a beverage outlet which outlet is a straight tube oriented vertically at the bottom of the pack (‘072, page 6, ln 19 – 26).
Regarding claim 9, Butscher in view of De Graaff as further evidenced by McFadyen discloses the insert (5) is arranged on a lower side of the pack (base) and it comprises the fluid inlet (‘072, 3) (825, 16) the air inlet (‘825, 42) and the beverage outlet (072, 4) (‘072, fig. 1) (‘825, fig 1b).
Regarding claim 10, Butscher discloses the container is configured to open in a pre-defined area (4, 42) to allow dispensing of the food or beverage product (‘072, page 17, ln 15 – 25, and fig. 5).
Regarding claim 11, since Butscher in view of De Graaff as further evidenced by McFadyen disclose the function of the nozzle and aspiration inlet is to prepare a beverage with a fine-bubble froth layer (‘825, paragraph [0038]) and that the velocity of the jet would be controlled by the diameter of the inlet (‘072, page 9, ln 2 – 15), it is obvious that Butscher in view of De Graaff as further evidenced by McFadyen is disclosing the relative positioning of the aspiration inlet with respect to the air inlet, together with the diameter of the air inlet would define a level of foaming of the food or beverage product.
Regarding claim 12, Butscher discloses the diameter of the nozzle defines the design of the jet in the inner volume of the pack (‘072, page 9, ln 2 – 15).
Regarding claim 13, Butscher discloses the food or beverage ingredient to be a soluble food or beverage ingredient (‘072, page 7, ln 7 – 8).
Regarding claim 14, Butscher discloses the container is would be a sachet (‘072, page 3, ln 12 – 14).
Regarding claim 15, Butscher discloses the fluid inlet (3) can be accessed through a front side to introduce an aqueous fluid through the side (‘072, fig. 1).
Regarding claim 16, Butscher in view of De Graaff as further evidenced by McFadyen discloses the air inlet (42,) is capable of being regulated in order to control the quantity of air injected (the size of the air inlet opening . . . can be, for instance, 0.005 to 0.5 mm2) (‘825, paragraph [0105]).
Regarding claim 17, Butscher discloses the pack has a plane shape oriented along a plane vertically oriented during beverage production (‘072, page 15, ln 16 – 17) and the fluid inlet (3) orientates the aqueous jet of fluid in a direction comprised in said plane (page 16, ln 1 – 3).
Regarding claim 19, since it is Butscher that is being modified to include the air inlet taught by De Graaff and the pack of Butscher is in a vertical orientation with the fluid inlet oriented in a substantially horizontal orientation it is obvious that the aspiration inlet of the pack of Butscher in view of De Graaff as further evidenced by McFadyen would necessarily comprise a substantially vertical tube.
Regarding claims 20 – 22, once the general concept of the pack as claimed was known it is not seen that patentability would be predicated on the specific dimensions of or the specific placement of the various inlets with respect to one another.  The mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.  Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV.A.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 9 of U.S. Patent No. 10,336,532. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 7 recite the major limitations of claim 1 of the ‘532 patent with the pack of the instant application delivering the food or beverage product as a free flow making claims 1/7 obvious with respect to the ‘532 patent.  
Claim 15 recites the fluid inlet can be accessed frontally and/or by the rear to introduce an aqueous fluid into the pack and claim 4 of the ‘532 patent recites the fluid inlet can be accessed frontally or through its opposed real making claim 15 obvious with respect to the ‘532 patent.
Claim 17 recites the pack to present a plane shape essentially vertically oriented during beverage production with the fluid inlet orienting the jet of fluid in a direction comprised in said plane and claims 2 and 9 of the ‘532 patent recite the aqueous fluid to be injected at an angle of approximately 90º and in an upward direction inside the volume of the container respectively, i.e. in a vertical orientation making claim 17 of the instant application obvious with respect to the prior art.
Response to Arguments
Applicant's arguments filed 01 March 2022 have been fully and carefully considered but they are not found persuasive.
Applicant urges that Butscher in view of De Graaff as further evidenced by McFadyen does not disclose the aspiration inlet is positioned between (i) and nozzle in the insert and (ii) the container, such that the jet of aqueous fluid from the nozzle enters the inner volume of the pack through the aspiration inlet.  
As set forth in the rejections above it is Butscher that is being modified to include an air inlet as taught by De Graaff.  The pack of Butscher is in a vertical orientation with the fluid inlet oriented in a substantially horizontal orientation, therefore when modified by De Graff the aspiration inlet of Butscher is reference sign 5b (‘072, fig. 2, reference sign 5b) since as modified the air inlet would necessarily have to enter the insert at the side of the wall shown at reference sign 5b of Butscher (fig. 2), that is Butscher in view of De Graaff and therefore the aspiration inlet (5b) is clearly seen to be positioned between (i) and nozzle in the insert and (ii) the container, such that the jet of aqueous fluid from the nozzle (31) enters the inner volume of the pack through the aspiration inlet.
Applicant urges that De Graaff does not disclose the claimed positioning of the aspiration inlet with respect to the air inlet, which is to say that De Graaff has been taken out of context, and the relative positioning of the aspiration inlet and the air inlet are not are not suggested by the prior art.  These urging are not found persuasive.  
Again, the applicant must be reminded that it is Butscher that is being modified by De Graaff and not the other way around.  De Graaff was not brought to teach a specific positioning of the aspiration inlet and air inlet in the pack insert as the claimed orientation of the pack in use is clearly taught by the primary reference, Butscher, as seen in figures 1 and 7 and the aspiration inlet in figure 2.   De Graaff is however seen to teach the orientation of the air inlet to the aspiration inlet, as claimed. It is also to be noted that both De Graaff and the applicant’s intended function is the foaming of a food or beverage product by entraining a steam of air into said food or beverage by the use of an aspiration inlet/air inlet connected to a pack and applicant is clearly not the first to have done so as shown by De Graaff, applicant’s urging the contrary notwithstanding.
Applicant urges that The Office has used the claimed invention as a guide to “reconstruct” applicant’s invention with certain elements of the prior art to arrive at applicant’s claimed invention.  That is to say the applicant is urging hind sight reasoning and this urging is not deemed persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant urges that De Graff could not possibly establish that the use of an aspiration inlet and an air inlet in a pack for preparing a food or beverage product was at all conventional in the art and that the ordinarily skilled artisan would not have thought to combine Butscher with De Graaff because it would have required substantial changes to the inset of Butscher to include an air inlet as taught by De Graaff.  These urgings are not found persuasive.
In response to applicant's argument that the ordinarily skilled artisan would not have thought to combine Butscher with De Graaff, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, had Butscher taught all the limitations of the pack as claimed, a rejection under 35 U.S.C. 103 would not have been necessary as a rejection under 35 U.S.C. 102 would have been made instead.  With respect to the “substantial changes” that would be required to the insert of Butscher, here applicant is stating their opinion as if would appear that once it was known to use an air inlet to entrain air into a beverage as taught by De Graaff the ordinarily skilled artisan would clearly see that all that need be done to make the modification would be to apply a simple air inlet hole in the side of the insert of Butscher at the sidewall 5b seen in figure 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        16 July 2022


/VIREN A THAKUR/Primary Examiner, Art Unit 1792